Citation Nr: 1544340	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  07-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for residuals of lumbar surgery to include intervertebral disc syndrome, and to include a separate initial rating for left lower extremity sciatic nerve paralysis evaluated as 20 percent disabling from February 29, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 2002 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  A detailed history of this appeal was discussed in the Board's remand of May 2015 in which the case was remanded for additional development. 

In a September 2009 rating decision, the RO granted the Veteran a 10 percent disability as of June 8, 2009, for left lower extremity radiculopathy associated with his back disability under diagnostic code (DC) 8523for partial anterior tibial nerve paralysis.  Subsequently, in November 2013, the VA Appeals Management Center (AMC) issued a rating decision which granted service connection for incomplete paralysis of the sciatic nerve in the right lower extremity, rated as 10 percent disabling effective February 29, 2012.  Following the most recent VA examination in August 2015, the AMC issued a rating decision which granted a separate evaluation of service connection for the left lower extremity disability under DC 8520 for incomplete sciatic nerve paralysis (previously rated as lumbosacral radiculopathy) rated as 20 percent disabling effective February 29, 2012.  Different DCs were applied as different examiners attributed the same symptoms to different nerves.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's residuals of lumbar surgery to include intervertebral disc syndrome were manifested by complaints of pain, muscle spasm, limitation of motion and flare-ups leading to weakness, fatigue and additional limitation of motion; objectively, he had motion limited to 50 degrees of flexion, and limited to 0 degrees of extension, but has not resulted in ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less. 

2.  The Veteran suffered no more than mild paralysis of a nerve in each lower extremity, however diagnosed, as a residual of his back disability from July 12, 2006 to February 28, 2012.  

3.  The Veteran suffered no more than moderate paralysis of the left sciatic nerve as of February 29, 2012, but not earlier.  The sciatic nerve paralysis was not moderately severe, there was no marked muscular atrophy, and paralysis was not complete such that the foot dangled and dropped, there was no active movement possible of the muscles below the knee, and flexion of the knee was weakened or lost.  

4.  The Veteran suffered no more than mild paralysis of the right sciatic nerve as of February 29, 2012, but not earlier.  The sciatic nerve paralysis was not moderate, moderately severe, there was no marked muscular atrophy, and paralysis was not complete such that the foot dangled and dropped, there was no active movement possible of the muscles below the knee, and flexion of the knee was weakened or lost.     

5.  The Veteran's lower extremity residual nerve symptoms have been variably diagnosed as tibial or sciatic nerve.

6.  The probative evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and/or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of lumbar surgery to include intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2015).

2.  The criteria for a disability rating of 10 percent, but not greater, have been met for paralysis of the left posterior tibial nerve from July 12, 2006 to February 28, 2012, and not later.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8525 (2015).

3.  The criteria for a disability rating of 10 percent, but not greater, have been met for paralysis of the right posterior tibial nerve from July 12, 2006 to February 28, 2012, and not later.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8525 (2015).

4.  The criteria for a disability rating of greater than 20 percent for paralysis of the left posterior sciatic nerve from February 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8520 (2015).

5.  The criteria for a disability rating of greater than 10 percent for paralysis of the right posterior sciatic nerve from February 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8520 (2015).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in May 2006.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

Generally, the duty to assist requires that an examination be given during an active stage of the condition.  Ardison v. Brown, 6 Vet.App. 405 (1994).  However, the United States Court of Veterans Appeals distinguished Ardison finding it inapplicable where a veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet.App. 117 (1999).  The Court held that a medical examination is required for someone who suffers a worsened condition for weeks or months to adequately determine the extent of the worsened condition, its duration, and its impact on employability.  Id. at 123.  Although the Veteran has not claimed that his flare-ups last for weeks or months at a time, the Board remanded the appeal in May 2015 for an examination and opinion that considers the Veteran's statements regarding flare-ups.  The August 2015 examiner provided objective range of motion measurements during a normal day for the Veteran.  The examiner acknowledged the examination was not conducted during a flare-up, but did provide range of motion estimates for a flare-up scenario which are medically consistent with the Veteran's statements that describe functional loss during such flare-ups.  Furthermore, the evidence does not reflect that the Veteran suffered flare-ups lasting weeks or months in duration.  Based on the Court's rationale in Voerth, the Board finds that an adequate opinion has been obtained and a further remand is not warranted.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  

The claims file also includes examination reports specific to the Veteran's back in June 2006, July 2009, and February 2012.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms. The reports, including the August 2015 report, provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

The Board notes that during the Veteran's July 2009 QTC examination, the Veteran reported an incapacitating episode in November 2007 which lasted for six days.  The Veteran reported that bedrest was recommended by a private medical provider.  VA sent the Veteran a letter seeking copies of those records in January 2012.  VA did not receive a reply from the Veteran.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet.App 190, 193 (1991).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria 

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505 (2007).

Specific Schedular Criteria for rating the back

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

The Veteran would be entitled to a 60 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes (i.e. bed rest prescribed by a physician and treatment by a physician) having a total duration of at least six weeks during the past 12 months.

The Veteran would be entitled to a 40 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

The Veteran would be entitled to a 20 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

Rating Neuropathy of the Lower Extremities

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

Under Diagnostic Code 8523, a 0 percent rating is assigned for mild incomplete paralysis of the anterior tibial nerve (deep peroneal); a 10 percent rating is assigned for moderate incomplete paralysis; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis when dorsal flexion of the foot is lost.

Under Diagnostic Code 8525, a 10 percent rating is assigned for mild and moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis of the tibial nerve, including paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes that cannot be flexed, weakened adduction, or impairment of plantar flexion.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Total disability evaluation based on individual unemployability due to service connected-disability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet.App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).



Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating (Residuals of lumbar surgery to include intervertebral disc syndrome)

The Veteran is service connected for residuals of lumbar surgery to include intervertebral disc syndrome, evaluated as 20 percent disabling under Diagnostic Codes 5241-5243 effective from July 12, 2006.  Regarding his lower extremity radiculopathy, the Veteran was service connected for incomplete sciatic nerve paralysis in the right lower extremity, rated as 10 percent disabling effective February 29, 2012.  The Veteran was previously service connected for left lower radiculopathy as residual to the lumbar surgery at 0 percent as of May 4, 2009, and 10 percent from June 8, 2009, to February 29, 2012.  The Veteran was subsequently service connected for incomplete sciatic nerve paralysis in the left lower extremity, rated as 20 percent disabling effective February 29, 2012.      

At a June 2006 QTC examination, the Veteran reported stiffness, weakness, and pain in how lower back, and weakness and pain in his lower legs.  The Veteran explained the pain comes by itself and is relieved with rest.  The Veteran denied incapacitation, and the examiner acknowledged a functional impairment in bending and standing for long periods of time.  The examiner recorded the Veteran's complaints of constant lower left leg pain that is squeezing, sharp, and aching in nature.  The Veteran explained he could function without medication and that he was not receiving treatment for the leg condition.  The examiner noted normal lower extremity motor function and sensory function.  The objective range of motion (ROM) measurements of the back were as follows: 

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
90
Extension
0 to 30 degrees
30
Right Lateral Flexion
0 to 30 degrees
30
Left Lateral Flexion
0 to 30 degrees
30
Right Rotation
0 to 30 degrees
30
Left Rotation
0 to 30 degrees
30

On objective testing, the Veteran had normal ROM with pain reported at the extremes.  The examiner noted that after repetitive use, the joint function limited flexion by 30 degrees.  The examiner diagnosed lumbar surgery secondary to spinal bifida occulta with residual effects of scar and pain, and concluded there were no signs of intervertebral disc syndrome with chronic and permanent root involvement.  The examiner did not diagnose a separate nerve disability pertaining to the left leg.  

A February 2007 emergency room record reflects a report of low back pain following a fall in the shower three days earlier.  The Veteran reported that he landed with his back across the edge of the tub.  On objective examination, the nurse practitioner noted a diffusely tender back with palpable spasms.  Flexion was measured to 20 degrees, extension to 0 degrees, and lateral bending to 5 degrees left and right.  At a physical therapy session in March 2007, the physical therapist noted minimal movement loss in flexion, and minimal movement loss on both right and left side glide movements.  The Board finds the symptoms at the February 2007 emergency room visit due to a fall in the tub to be acute and transitory.  The clinical record reflects that "immediately following the fall he had pain across his lower back and bilateral leg pain with the left leg being worse then (sic) the right."  The ROM measurements were not shown by competent credible evidence to have been a result of a flare-up caused by the nature of the disability.  Moreover, the ROM measurements conducted eight months prior to the fall in the tub were normal, and the physical therapy record a month after the fall reflects minimal loss of flexion.

At a May 2009 QTC examination the Veteran reported back stiffness and numbness as well as weakness and pain in his legs.  The objective ROM measurements were as follows:

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
50
Extension
0 to 30 degrees
15
Right Lateral Flexion
0 to 30 degrees
15
Left Lateral Flexion
0 to 30 degrees
15
Right Rotation
0 to 30 degrees
15
Left Rotation
0 to 30 degrees
15

Following repetitive use, there was no additional limitation.  The Veteran reported a six-day incapacitating episode in November 2007.  (As addressed below, however, such an episode would not warrant a disability rating higher than 20 percent.)  The examiner noted signs of Lumbar Intervertebral Disc Syndrome but noted no lumbosacral motor weakness.  The examiner continued: 

"L4: Sensory deficit of left medial leg.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower left extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The most likely peripheral nerve(s): Tibial Nerve.  The Intervertebral Disc Syndrome does not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction."  (Emphasis added)

The examiner listed the effect of the condition on the Veteran's occupation as a security officer as moderate.  

A June 2009 clinical record reflects a limited range of motion in all planes.  Specifically, the physician recorded measurements of flexion at 45 degrees and extension at 10 degrees.  

A VA examination was conducted in February 2012.  The Veteran again reported symptoms of weakness and fatigue in his back.  During flare-ups, the Veteran reported pain in his spine that goes down his legs.  The Veteran also described weakness and stiffness in his legs.  The objective ROM measurements were as follows:

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
50
Extension
0 to 30 degrees
0
Right Lateral Flexion
0 to 30 degrees
15
Left Lateral Flexion
0 to 30 degrees
15
Right Rotation
0 to 30 degrees
10
Left Rotation
0 to 30 degrees
10

Following repetitive testing, flexion was measured at 45 degrees and extension was measured at -5 degrees.  The other four measurements remained the same.  During the examination, pain was noted before the end of the range of motion.  The Veteran denied incapacitating episodes within the past 12 months and bowel or bladder problems.  The examiner indicated it was his opinion that the sciatic nerve was involved.  Specifically, the examiner rated the radiculopathy of the right leg as mild and the left leg as moderate.   

A July 2015 clinical record reflects back pain due to a flare-up that lasted approximately four days.  The prescribed treatment was to ice the back.

Most recently, a VA examination was conducted in August 2015.  The examiner met with the Veteran and reviewed the Veteran's VA medical records, prior QTC examination reports and x-rays, Puget Sound CPRS/CAPRI, including recent VA treatment records for the thoracolumbar spine, and the Veteran's appellate record.  The examiner also reviewed the Veteran's description of flare-ups, which predominantly focused on sharp, throbbing pain that down his legs, sometimes to the heels.  The examiner indicated that the sciatic nerve was involved on both sides, and rated the right as mild and the left as moderate.  The examiner noted functional impairment in bending, lifting, standing, sitting, and walking.  The examiner diagnosed the Veteran with intervertebral disc syndrome, spondylolisthesis, thoracolumbar degenerative disc disease, bilateral lumbar radiculopathy, and a surgical scar.  No ankylosis of the spine was found.  The objective ROM measurements were as follows:

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
90
Extension
0 to 30 degrees
25
Right Lateral Flexion
0 to 30 degrees
30
Left Lateral Flexion
0 to 30 degrees
30
Right Rotation
0 to 30 degrees
30
Left Rotation
0 to 30 degrees
30

The examiner noted that pre-endpoint pain starts at 50 degrees for flexion, 15 degrees for extension, 20 degrees for right lateral flexion, 15 degrees for left lateral flexion, 25 degrees for right lateral rotation, and 20 degrees for left lateral rotation.  The examiner noted no additional loss of ROM after repetitive use but did note guarding of the thoracolumbar spine resulting in abnormal gait.  Additionally, the Veteran denied incapacitating episodes that required bed rest in the past 12 months, but did explain that he changed jobs because his prior employer required him to walk 10 hours per day.  The Board notes that as of April 2014, the Veteran worked in an IT position for an online retailer.  See April 2014 clinical record.  The Veteran previously worked as a security officer.  See June 2009 clinical record. 

In sum, the objective clinical evidence does not warrant a rating greater than 20 percent for the Veteran's back disability.  The objective measurements conducted during examinations in June 2006, May 2009, February 2012, and August 2015 do not warrant a rating greater than 20 percent because forward flexion of the thoracolumbar spine was not 30 degrees or less.  Likewise, the record does not contain competent credible evidence of ankylosis of the thoracolumbar spine or the entire spine.  The Veteran has denied bowel or bladder impairment.  The Board acknowledges the treatment record in February 2007 in which flexion was measured to 20 degrees following a fall onto the edge of the tub.  However, the Board finds those symptoms acute and transitory based on the record as a whole as described above.  

The Board also acknowledges the Veteran's report of a six-day incapacitating episode in November 2007.  See July 2009 QTC examination.  The Board attempted to obtain a copy of this alleged clinical record by mailing the Veteran; however, the report is not of record.  Even assuming the Veteran was prescribed bed rest for six days, such a scenario would not warrant a disability rating greater than 20 percent.  In order to warrant the next highest rating, 40 percent, the Veteran must have suffered incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Thus, the Veteran is not entitled to a rating greater than 20 percent during the pendency of this appeal based on the formula for rating intervertebral disc syndrome on incapacitating episodes.  

Review of the medical records, including the June 2006 QTC examination, reflects that the Veteran has reported stiffness, pain, and weakness in his legs throughout the course of this appeal.  As noted above, the August 2015 and February 2012 examiners attributed the Veteran's leg symptoms to the sciatic nerve.  Both examiners ranked the right side as mild and the left side as moderate.  The AMC granted entitlement to right lower extremity sciatic nerve paralysis rated as 10 percent disabling effective February 29, 2012, and entitlement to left lower extremity sciatic nerve paralysis as 20 percent disabling effective February 29, 2012.  (The Board notes the Veteran's left lower leg symptoms were previously rated as 0 percent from May 4, 2009, and 10 percent from June 8, 2009, to February 29, 2012, as residuals of the lumbar surgery under DC 8523.)  

The Board notes that the May 2009 examiner attributed the leg symptoms to the tibial nerve, and no nerves were implicated in the June 2006 examination.  The Board finds the Veteran competent to report that the symptoms he experienced in his legs as recently as August 2015 are the same symptoms that he has experienced since July 2006.  Because the May 2009 examiner implicated the tibial nerve, the Board finds it most accurate to address the disability under the appropriate DC.  Accordingly, entitlement to service connection for paralysis of the left and right posterior tibial nerves, rated at 10 percent and no greater, under DC 8525, is warranted from July 12, 2006 to February 28, 2012.  (As explained below, the Veteran is entitled to a rating under a different diagnostic code as of February 29, 2012.)  The Veteran is not entitled to a rating greater than 10 percent because the record does not reflect complete paralysis of all muscles in the feet, an inability to flex his toes, weakened adduction, or impaired plantar flexion in either foot.  The Board also finds his complaints are not indicative of a severe disability.  Notably, in 2006 the Veteran reported functioning without medicine or treatment, and in 2009 the examiner reported normal left and right lower extremity reflexes despite some decreased sensation in the left medial leg.

The Board notes that the same leg complaints have been considered under different diagnostic codes: specifically, the Board has granted a 10 percent disability rating, and no greater, under DC 8525 for paralysis of the left and right posterior tibial nerves from July 12, 2006 to February 28, 2012, and the AMC has granted a 20 percent disability rating, and no greater, under DC 8520 for the left sciatic nerve from February 29, 2012 to present and a 10 percent disability rating, and no greater, under DC 8520 for the right sciatic nerve from February 29, 2012 to present.  (The Board notes that 'moderate' paralysis of the anterior tibial nerve under DC 8523 warrants a 10 percent disability.)  In giving the benefit of the doubt to the Veteran, the Board finds the symptoms reported at the 2006 examination to be the same as those reported at the 2009 examination.  The Board relied on the competent credible medical opinion of the examiners in applying the diagnostic code to the disability.  The 2009 examiner implicated the tibial nerve, whereas the 2012 and 2015 examiners implicated the sciatic nerve.  The Board cannot apply both DC 8520 and DC 8525 to the Veteran's leg disability at the same time.  To do such would constitute impermissible pyramiding because the complained of symptoms are identical; it is merely the nerve etiology which has been differentiated by different examiners.  More than one evaluation for the same symptoms is to be avoided.  38 C.F.R. § 4.14.  While in some cases it is possible for a veteran to have separate and distinct manifestations form the same injury permitting two different disability ratings, the critical element is that none of the symptoms for one condition is duplicative of or overlapping with the symptoms of the other condition.  See Esteban v. Brown, 6 Vet.App. 259 (1994).  Accordingly, the DC applicable to the tibial nerve was applied from July 12, 2006 to February 28, 2012, and the DC applicable to the sciatic nerve was applied from February 29, 2012 to present.

In addition, a separate rating is not warranted for other neurological symptoms such as of the bowel or bladder because the evidence is against such a finding.  The Board has considered application of the benefit of the doubt rule where applicable.  Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Extraschedular 

The evaluation of the Veteran's residuals of lumbar surgery to include intervertebral disc syndrome, including partial paralysis of the left and right tibial and sciatic nerves, does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a lumbar spine disability allow for the disability to be rated on limitation of motion, neurological impairment, and incapacitating episodes.  The rating codes for nerve paralysis allow for the disability to be rated based on the level of severity.  The Veteran has not been shown to have symptoms beyond the normal rating criteria.  The effects of his disability have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for residuals of lumbar surgery, including IVDS and nerve symptoms, hypertension, and tinea versicolor.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet.App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 



TDIU

As noted above, the Veteran is service connected for residuals of lumbar surgery, including IVDS, nerve symptoms, hypertension, and tinea versicolor.  The Board notes that the spine and nerve disabilities are considered as one etiology; thus their ratings are considered as one disability for TDIU purposes.  Regardless, a TDIU is not warranted in this case.  The question is whether the Veteran is unable to secure or follow a substantially gainful occupation, work which is more than marginal and which permits the individual to earn a living wage, as a result of his service-connected disabilities.  Based on the record, the Veteran is currently employed in the IT department of a large online retailer.  Prior to that position, the record reflects he worked as a security guard.  There is no evidence of record that the Veteran's work is not full-time, nor is their evidence that the Veteran has been unable to maintain substantial gainful employment or that his work is in a sheltered environment.  The Board finds, based on the record as a whole, that the Veteran is not precluded from substantial gainful employment due to service-connected disabilities, singly or in combination.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).


ORDER

A rating higher than 20 percent for residuals of lumbar surgery to include intervertebral disc syndrome is denied.

A rating of 10 percent, and not greater, for paralysis of the left lower extremity is granted from July 12, 2006, and not earlier, to June 7, 2009, and no later.

A rating greater than 10 percent for paralysis of the left lower extremity from June 8, 2009, and 20 percent from February 29, 2012, is denied.

A rating of 10 percent, and not greater, for paralysis of the right lower extremity is granted from July 12, 2006, and not earlier, to February 28, 2012, and no later.  
A rating greater than 10 percent for paralysis of the right lower extremity at any time during the appeal is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


